32 N.Y.2d 660 (1973)
In the Matter of Board of Education, Central School District No. 1 of the Town of Grand Island, Appellant,
v.
Robert D. Helsby et al., Constituting the Public Employment Relations Board, Respondents, and Grand Island Teachers Association, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued February 9, 1973.
Decided March 15, 1973.
Norman E. Joslin and Frederick M. Lavin for appellant.
Jerome Lefkowitz for respondents.
James R. Sandner and Bernard F. Ashe for intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, JONES and WACHTLER. Taking no part: Judge GABRIELLI.
Order affirmed, without costs; no opinion.